        Case 7:20-cv-05063-KMK-PED Document 149 Filed 07/08/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LMREC III NOTE HOLDER, INC

                         Plaintiff,                          20-cv-05063 (KMK)(PED)

       -against-                                             PROPOSED ORDER
                                                             FOR PAYMENT OF FEES
HUDSON EFT LLC, GUIDO SUBOTOVSKY,                            TO RECEIVER AND TO
SAMUEL GACCIONE, HUGO SUBOTOVSKY,                            COUNSEL FOR RECEIVER
WILLIAM CLARKE, NOBLE ELEVATOR                               FOR JUNE 2021
COMPANY, INC., SHAWN ' S LAWN, INC., VSP
MECHANICAL, INC., GEBERTH ELECTRIC, INC.,
GAC BUILDERS LTD., BRIDGE MECHANICAL
CORPORATION, UPPER RESTORATION, INC.,
AND JOHN DOE # 1 THROUGH JOHN DOE # 10,

                                Defendants.


       WHEREAS, pursuant to paragraph 4(y) of the Order Appointing Receiver dated August 21 ,

2020, Receiver Andrew L. Herz provided to Plaintiff the attached Invoice for services rendered for the

month of June 2021 seeking an interim payment in the amount of $6,435 .00 which payment was

approved by Plaintiff in the attached writing on July 7, 2021 (Ex. A); and

       WHEREAS, pursuant to the Order Appointing Kim Berg as Counsel to Receiver dated

September 9, 2020, Receiver Andrew L. Herz provided to Plaintiff the attached Invoice for counsel ' s

services rendered during the month of June 2021 in the amount of $1 ,210.40 which payment was

approved by Plaintiff in the attached writing dated July 8, 2021 (Ex. B); and

       WHEREAS, Receiver now seeks Court approval of the interim payments described herein;

       IT IS THEREFORE ORDERED that the interim disbursements to Receiver Andrew L. Herz in

the amount of$6,435.00 and to Counsel for Receiver Kim Berg in the amount of $1 ,210.40 are hereby

approved by the Court.




        7/8/21
